                      Case 1:18-cv-06249-VSB Document 98 Filed 12/10/18 Page 1 of 1
$25HY$SSHDUDQFHRI&RXQVHO


                                      81,7('67$7(6',675,&7&2857
                                                                IRUWKH
                                                     Southern District of New York
                                                   BBBBBBBBBB'LVWULFWRIBBBBBBBBBB


           Great Western Insurance Company                         
                              3ODLQWLII                            
                                 Y                                      &DVH1R     18-cv-06249 (VSB)
                     Mark Graham et al.                            
                            'HIHQGDQW                              

                                                       $33($5$1&(2)&2816(/

7R      7KHFOHUNRIFRXUWDQGDOOSDUWLHVRIUHFRUG

          ,DPDGPLWWHGRURWKHUZLVHDXWKRUL]HGWRSUDFWLFHLQWKLVFRXUWDQG,DSSHDULQWKLVFDVHDVFRXQVHOIRU

         Sancus Capital Blue Credit Opportunities Fund, Ltd.                                                                   


'DWH          12/10/2018                                                                  /s Andrew Jacobson
                                                                                             $WWRUQH\¶VVLJQDWXUH


                                                                                     Andrew Jacobson, Bar No. 5117726
                                                                                         3ULQWHGQDPHDQGEDUQXPEHU
                                                                                           Seward & Kissel LLP
                                                                                          One Battery Park Plaza
                                                                                           New York, NY 10004

                                                                                                   $GGUHVV

                                                                                          jacobsona@sewkis.com
                                                                                               (PDLODGGUHVV

                                                                                              212-574-1477
                                                                                              7HOHSKRQHQXPEHU

                                                                                              212-480-8421
                                                                                                )$;QXPEHU


            3ULQW                         6DYH$V                                                                   5HVHW
